PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Holtzman et al.
Application No. 14/057,905
Filed: 18 Oct 2013
For: FRICTION REDUCTION DEVICE FOR DRILL PIPE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed March 16, 2020, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED AS MOOT.

A review of the record shows that the instant petition was filed March 16, 2020, requesting withdrawal from issuance of the above identified application.  A renewed petition to revive under the provisions of 37 CFR 1.137(a), request for continued examination (RCE), an application data sheet (ADS), and Substitute Statements for Inventors Holtzman and Jeffries were concurrently filed. 

However, the petition under 37 CFR 1.137(a) was dismissed as addressed in the decision mailed April 21, 2020.  Specifically, the renewed petition was dismissed as the Substitute Statement for Inventor Jeffries was not acceptable.

Since the office has not received a proper reply to the petition decision mailed April 21, 2020, the application remains abandoned and the petition to withdraw from issue is hereby dismissed as moot. 

Telephone inquiries regarding this decision should be directed to undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET